                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     OPERATING ENGINEERS' HEALTH                         Case No. 4:17-cv-02365-KAW
                                         AND WELFARE TRUST FUND FOR
                                   8     NORTHERN CALIFORNIA, et al.,                        ORDER DENYING MOTION FOR
                                                                                             SANCTIONS; ORDER CONTINUING
                                   9                    Plaintiffs,                          CASE MANAGEMENT CONFERENCE
                                                                                             TO 8/6/19
                                  10              v.
                                                                                             Re: Dkt. No. 43
                                  11     CENTRAL VALLEY CONSTRUCTION,
                                  12                    Defendant.
Northern District of California
 United States District Court




                                  13

                                  14          On June 14, 2019, Plaintiffs filed a motion for sanctions against Defendant Central Valley
                                  15   Construction, Inc. for its failure to comply with the undersigned’s December 20, 2018 and March
                                  16   13, 2019 orders to respond to discovery responses and to produce certain documents needed by
                                  17   Plaintiffs to complete an audit. (Pls.’ Mot., Dkt. No. 43 at 1-2.) Therein, Plaintiffs seek sanctions
                                  18   in the amount of attorneys’ fees and costs attributed to discovery, which were incurred from
                                  19   August 2, 2018 to present, and total $4,457.50 in fees and $147.75 in costs. (Pl.’s Mot. at 9.)
                                  20          Defendant did not timely file an opposition, so, on July 3, 2019, the Court issued an order
                                  21   to show cause why the motion should not be granted as unopposed. (Dkt. No. 50.) Defendant was
                                  22   ordered to file a response to the order to show cause and to file an opposition by July 10, 2019. Id.
                                  23   To date, Defendant has filed neither document. Per the undersigned’s standing order, “[t]he
                                  24   failure of the opposing party to file a memorandum of points and authorities in opposition to any
                                  25   motion shall constitute consent to the granting of the motion.” (Judge Westmore’s General
                                  26   Standing Order ¶ 23.)
                                  27          This provision, however, does not relieve Plaintiffs of their responsibility to comply with
                                  28   federal law and the civil local rules, because they still bear the burden of justifying the
                                   1   reasonableness of the hours claims and the rates charged. See Chalmers v. City of L.A., 796 F.2d

                                   2   1205, 1210 (9th Cir. 1986). Indeed, “[t]he party seeking an award of fees should submit evidence

                                   3   supporting the hours worked and rates claimed. Where the documentation of hours is inadequate,

                                   4   the district court may reduce the award accordingly.” Hensley v. Eckerhart, 461 U.S. 424, 433

                                   5   (1983). Further, pursuant to the civil local rules, when a party files a motion for sanctions to

                                   6   recover attorneys’ fees and costs in connection with a discovery dispute, the motion must be

                                   7   accompanied by a declaration that “itemize[s] with particularity the otherwise unnecessary

                                   8   expenses, including attorney fees, directly caused by the alleged violation or breach, and set forth

                                   9   an appropriate justification for any attorney-fee hourly rate claimed.” Civil L.R. 37-4(b)(3).

                                  10          In support of their motion, Plaintiffs’ counsel Matthew P. Minser supplied a supporting

                                  11   declaration that did not attempt to itemize the attorneys’ fees or justify the claimed hourly rates.

                                  12   (Decl. of Matthew P. Minser, “Minser Decl.,” Dkt. No. 45 ¶ 15.) Instead, the supporting
Northern District of California
 United States District Court




                                  13   declaration only provides the hourly rates for an unnamed paralegal, an unnamed associate

                                  14   attorney, and an unnamed shareholder of the firm, as well as the total amount of attorneys’ fees

                                  15   and costs purportedly incurred from August 2, 2018 to present. (Minser Decl. ¶ 13.) And, while it

                                  16   states that 7.8 hours were spent researching and preparing the instant motion, it does not provide

                                  17   the total number of hours billed since August 2, 2018. See id.

                                  18          Absent this critical information, the Court cannot find reasonable the hourly rates or the

                                  19   number of hours billed. See eADGEAR, Inc. v. Liu, No. CV-11-5398 JCS, 2012 WL 2367805, at

                                  20   *20 (N.D. Cal. June 21, 2012) (recommending the denial of attorney’s fees where counsel failed to

                                  21   provide time sheets or affidavits in support of their request). The Court is also under no obligation

                                  22   to request the information necessary to grant the requested relief.

                                  23   //

                                  24   //

                                  25   //

                                  26   //

                                  27   //

                                  28   //
                                                                                          2
                                   1          Accordingly, the Court DENIES Plaintiffs’ motion for sanctions. The August 1, 2019 case

                                   2   management conference is continued to Tuesday, August 6, 2019 at 1:30 p.m. Additionally,

                                   3   considering the parties’ prior representation of defense counsel’s unfortunate circumstances (Dkt.

                                   4   No. 51), defense counsel should be prepared to address whether he is able to provide continued

                                   5   representation at the case management conference.

                                   6          IT IS SO ORDERED.

                                   7   Dated: July 17, 2019
                                                                                            __________________________________
                                   8                                                        KANDIS A. WESTMORE
                                   9                                                        United States Magistrate Judge

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        3
